DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103056291 A, of which a copy of the Chinese document with a machine translation was provided with the Information Disclosure Statement dated February 25, 2022.
Regarding independent claim 1 and claim 2, CN ‘291 discloses a method for recovering molding sand from a foundry sand mixture (abstract; and machine translation), of which the foundry sand mixture includes molding material fragments that accumulate when a cast part is demolded from a casting mold after destruction of casting cores made of molding sand and an inorganic binder that define its properties and form the foundry sand mixture, in which the method comprises the following steps:
mixing the foundry sand mixture with cleaning water to form a slurry in order to dissolve and rinse out inorganic binder residues contained in the foundry sand mixture; and
separating the cleaning water contaminated with the inorganic binder residues from the molding sand contained in the slurry, wherein a process temperature of the slurry formed from the cleaning water and the foundry sand mixture is between 80°C and 200°C (over 90°C – see abstract).
CN ‘291 fails to teach the new limitation pertaining to the slurry being “mixed for a dwell time of 5-60 minutes”.  However, it would have been obvious to one of ordinary skill in the art to provide an optimal value or range of dwell times, since an amount of time required for mixing would merely depend on routine experimentation to achieve a desired degree of mixing of the formed slurry, in order to obtain more effective casting with the foundry sand mixture.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of pH values through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claims 3 and 10, the molding material fragments contained in the foundry sand mixture are mechanically separated into grains prior to mixing with the cleaning water, followed by removal of the cleaning water (see translation).
Regarding claims 8 and 9, CN ‘291 fails to explicitly teach a range of pH values between 5 and 9, as well as the use of a diluted acid as a neutralization solution.  However, it would have been obvious to one of ordinary skill in the art to obtain a solution that is within the parameters to break down the binder in the foundry sand mixture, in order to obtain improved separation of the foundry sand mixture into its individual components for subsequent reuse.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of pH values through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claims 11 and 13, although CN ‘291 discloses that a process temperature of the slurry formed from the cleaning water and the foundry sand mixture is in the range of between 50°C and 200°C (see example in the translation), CN ‘291 fails to explicitly teach the step of drying the molding sand at a drying temperature of at least 500°C.  However, it would have been obvious to dry and/or heat the molding sand within the claimed temperature ranges, since one of ordinary skill in the art would have found it to be imperative to dry/heat the sand mixture to remove residual water and binder materials.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed temperature ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, the foundry sand mixture contains a proportion of fragments or grains of casting cores that has been formed from the molding sand and an organic binder to define the properties of the molding material (see translation).
Regarding claim 14, any organic binder residue would be burned during a heating and drying process of the molding sand (see translation).
Regarding claim 15, CN ‘291 fails to teach classification of the sand sizes into at least two portions.  However, it would have been obvious to one of ordinary skill in the art to separate different sand sizes, in order to provide the next compacted core by separating various components of the foundry sand mixture.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on October 28, 2022.  Although the amendment to independent claim 1 overcomes the prior 35 USC 102(a)(1) rejection, a 35 USC 103 rejection is now applied for all claims in above section 4.  Claims 4-7 continue to be indicated as allowable subject matter (see above section 5).  Claims 1-15 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-3 and 8-15 have been considered but are moot because the argument pertaining to the dwell time range of values has been addressed in the newly underlined portions applied above in the 35 USC 103 rejection addressing the applicants’ new amendment to independent claim 1.
With regard to the applicants’ argument pertaining to the pH of the sand, including a slurry of sand mixed with a neutralization solution of a diluted acid (in the last three paragraphs on page 6 of the REMARKS section), it is noted that the sand itself has a nearly neutral pH of close to 7 (in particular, silica sand), which is within the range of pH 5 to pH 9, and a neutralization solution would make the slurry/sand diluted to the point of being neutral or slightly acidic (i.e. between pH 5 to pH 7).  With regard to the applicants’ argument pertaining to claim 12 (in the first two paragraphs on page 7 of the REMARKS section), it is noted that the method recites a foundry sand mixture that contains a proportion of fragments or grains of casting cores or molded parts, and such cores/parts (which had already been used in a casting process) would have already had the binder (whether organic or inorganic) evaporated in a firing process to dry/cure the core/mold and/or by high temperatures of the molten metal during the casting process.  As a result, the limitations of claim 12 refer to the binder used prior to recovery of sand, and thus the type of binder is not an active limitation in the claimed method.  In view of the 35 USC 103 rejection and for these additional reasons, claims 1-3 and 8-15 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 21, 2022